UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811- 02796) Exact name of registrant as specified in charter:	Putnam High Yield Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period :	September 1, 2012 — August 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Yield Trust Annual report 8 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Trustee approval of management contract 19 Financial statements 24 Federal tax information 70 About the Trustees 71 Officers 73 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Investors have been digesting a wide array of economic and geopolitical developments in recent months. While economic growth has continued despite the negative impact of the federal budget sequester, the Federal Reserves expected tapering of its $85 billion-a-month bond-buying program has prompted greater market volatility, and bond yields have risen substantially. There is concern that the reduction of Fed purchases will cause long-term interest rates to move higher, running the risk of curtailing the recovery. Already, mortgage rates have jumped and housing market data appear less robust than earlier in the year. Overseas, instability in Egypt and Syria has contributed to higher oil prices, which could undermine the reasonably positive trends in consumer spending. Fortunately, the eurozone posted positive GDP growth in the second calendar quarter after many months of contraction, though the 17-nation currency bloc continues to grapple with significant economic challenges. While we cannot forecast with precision how economic or geopolitical events will unfold over the coming months, we have confidence that a long-term investment program remains valuable. Putnams in-depth fundamental research, active investing, and risk management strategies can serve investors well through changing markets. To address a diverse range of financial goals, Putnams investment professionals integrate innovative thinking with traditional and alternative approaches. We also believe in the importance of relying on the guidance of a professional advisor who can help you develop a financial plan suited to your goals and risk tolerance. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who recently retired from the Board of Trustees, for her 20 years of dedicated service. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visitputnam.com. * The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. 4 High Yield Trust Interview with your fund’s portfolio manager Paul, what was the market environment like for high - yield bonds during the 12months ended August31, 2013? Relative to other fixed-income sectors, high-yield bonds performed well, as they were one of the few asset classes to post solidly positive returns against the backdrop of broadly negative performance. For example, the Barclays U.S. Aggregate Bond Index — the primary benchmark for taxable investment-grade bonds — returned –2.47% for the past 12months. Most of the volatility in bonds occurred in May and June, in response to signals from the Federal Reserve that it could begin scaling back its bond-buying program later in 2013 and end it by mid 2014, sooner than investors expected. During this time, interest rates rose and yield curves steepened globally. High-yield bonds also declined, hampered more by capital flows and market “technicals” — supply and demand dynamics — than by any breakdown in fundamental support. As the marketplace adjusted its expectations about when the Fed may begin to wind down quantitative easing, high-yield bonds rallied in July before pulling back modestly and settling into a trading range in August. Before we discuss the fund’s performance, would you briefly summarize your investment philosophy and process? From a philosophical perspective, we believe the potential to outperform in the high-yield This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 8/31/13. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on pages 16–17. High Yield Trust 5 market comes from pursuing capital appreciation in bonds that are backed by improving corporate fundamentals. Consistent with this philosophy, we have an unwavering commitment to rigorous fundamental research. In conducting credit research, we employ classic financial analysis, while also evaluating companies according to the following characteristics: sustainable competitive advantage, viability of the capital structure, free cash flow trends, and adequate downside protection. Our investment process is a blend of “top down,” based on our views of the market’s fundamental, valuation, and technical characteristics, and “bottom up” by which we construct the portfolio with input from portfolio managers and analysts who have specialized expertise in various market segments. What factors influenced the fund’s relative performance? At the sector/industry level, security selection in automotive, coupled with beneficial overweights in financials, chemicals, and telecommunications, were the biggest contributors to the fund’s results versus the index. Conversely, security selection in metals/mining, combined with underweights in transportation and industrials, detracted from relative performance. From a credit-quality standpoint, the portfolio was underweight in higher-quality high-yield bonds — those rated BB or Ba — with more Credit qualities are shown as a percentage of the fund’s net assets as of 8/31/13. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. 6 High Yield Trust emphasis on the middle- and lower-quality credit tiers. We offset this positioning with a stake in bank-loan securities, and we also held a cash buffer to help bring portfolio risk to near neutral versus the benchmark. Which holdings helped versus the index? Travelport, a provider of computerized registration systems to the travel industry, was the top individual contributor, as the company witnessed a substantial year-over-year increase in online bookings. Additionally, early in the period, the company resolved a long-standing dispute with American Airlines. Additional contributors included automaker General Motors; Rite Aid, which is one of the country’s largest drug store chains; telecommunication services provider Sprint Communications; and satellite services company Intelsat. Which investments detracted versus the benchmark? Exide Technologies, which makes lead-acid batteries for cars and other machines, was the biggest relative detractor. The company has suffered from declining profitability, This table shows the fund’s top 10 holdings and the percentage of the fund’s net assets that each represented as of 8/31/13. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. High Yield Trust 7 due in part to steep restructuring expenses, weaker-than-expected demand in some markets, and higher lead-input costs. Exide filed for bankruptcy protection in June. A position in multinational steelmaker ArcelorMittal also detracted, primarily due to continuing weakness in overseas residential and commercial construction. Additionally, the company’s bonds were downgraded to below investment grade in 2012, which led many investors to sell their positions. Additional detractors included California-based electric utility Edison International, real estate finance company Residential Capital, and semiconductor supplier Advanced Micro Devices. These holdings were sold during the period. What is your outlook for the coming months? At period-end, the fundamental backdrop for high-yield bonds remained solid, issuers were in reasonably good financial shape, and the default rate was still near the historic low. Moreover, high-yield bonds have historically done well during periods of moderate economic growth. From a valuation standpoint, high-yield bond spreads — the yield advantage they offer over Treasuries — have widened and are attractive relative to the historical average. At current levels, we believe spreads provide This chart shows how the fund’s credit quality has changed over the past six months. Credit qualities are shown as a percentage of the fund’s net assets. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by S&P or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. 8 High Yield Trust fair compensation for investing in a group of companies that, in our view, are fundamentally solid, against the backdrop of a low default rate. When interest rates were lower and credit spreads were tighter, a significant proportion of high-yield bonds were trading at premium prices, meaning above their par value. Because high-yield bonds can generally be called away by the issuer prior to their maturity dates, the market was effectively stuck at higher prices without providing much call protection. Now, with rates at higher levels and bond prices lower, we believe the market is offering better opportunities for capital appreciation plus higher yields. When capital market conditions are favorable, and there has been a long period of cost-cutting and productivity enhancements by larger U.S. companies, historically that has been a time when these companies look to add product lines, markets, and/or scale. Frequently, they will acquire smaller companies to accomplish those goals. So, it is possible that some of the high-yield issuers we hold could be merger or acquisition targets in the months ahead, which could potentially generate incremental returns for the fund. Given this outlook, where are you finding the most attractive investment opportunities? We believe there are still compelling opportunities in the middle- and lower-quality tiers of the market. We also continue to like bank loans because many of the companies issuing these securities have refinanced the obligations that they accumulated during 2007–2009, and now sport much stronger credit profiles. Additionally, bank-loan securities, as well as middle- and lower-quality high-yield bonds, tend to be less sensitive to interest-rate movements, which could provide the fund with some degree of insulation during periods when rates spike higher. On an industry group basis, we remain skeptical of some of the more cyclical categories, such as metals/mining, buthaveapositive outlook for retailers and cable/wireless. Thanks for bringing us up to date, Paul. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul D. Scanlon is Co-Head of Fixed Income at Putnam. He has an M.B.A. from The University of Chicago Booth School of Business and a B.A. from Colgate University. A CFA charterholder, Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. High Yield Trust 9 IN THE NEWS At its September meeting, the Federal Open Market Committee surprised investors by delaying the tapering of its $85 billion-a-month bond-buying stimulus program. Declaring that the challenges facing the U.S. economy are diminishing “only gradually,” Fed Chairman Ben Bernanke said the central bank will wait to curtail its quantitative easing program until there is more evidence of a sustained recovery. Bernanke in his comments noted a deceleration of U.S. job growth in the past three months. The bond-buying stimulus program was established in the fall of 2012 to stimulate the economy and employment growth, and is widely credited with buoying equity prices and holding down long-term interest rates. Previously, when the Fed chairman signaled in May 2013 that the Fed’s bond purchases could be scaled back in the final months of this year, the news sent tremors through bond markets and contributed to an abrupt increase in Treasury yields. 10 High Yield Trust Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended August 31, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 8/31/13 Class A Class B Class C Class M Class R Class Y (inception dates) (2/14/78) (3/1/93) (3/19/02) (7/3/95) (1/21/03) (12/31/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 8.80% 8.67% 7.90% 7.90% 7.97% 7.97% 8.43% 8.33% 8.49% 8.88% 10 years 118.39 109.66 102.92 102.92 102.49 102.49 112.66 105.75 110.32 122.56 Annual average 8.12 7.68 7.33 7.33 7.31 7.31 7.84 7.48 7.72 8.33 5 years 57.62 51.31 51.82 49.82 51.77 51.77 55.38 50.33 54.58 59.03 Annual average 9.53 8.64 8.71 8.42 8.70 8.70 9.21 8.49 9.10 9.72 3 years 29.88 24.69 26.81 23.81 26.97 26.97 28.69 24.51 28.54 30.51 Annual average 9.11 7.63 8.24 7.38 8.28 8.28 8.77 7.58 8.73 9.28 1 year 7.84 3.53 7.05 2.05 7.10 6.10 7.50 4.00 7.60 8.03 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. High Yield Trust 11 Comparative index returns For periods ended 8/31/13 JPMorgan Developed High Lipper High Yield Funds Yield Index category average* Annual average (life of fund) —† 8.55% 10 years 142.36% 109.07 Annual average 9.26 7.62 5 years 74.30 55.20 Annual average 11.75 9.15 3 years 35.44 28.74 Annual average 10.64 8.77 1 year 8.06 7.09 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 8/31/13, there were 541, 442, 392, 262, and 9 funds, respectively, in this Lipper category. † The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $20,292 and $20,249, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $20,575. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $21,032 and $22,256, respectively. 12 High Yield Trust Fund price and distribution information For the 12-month period ended 8/31/13 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.480 $0.420 $0.420 $0.456 $0.461 $0.504 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/12 $7.76 $8.08 $7.74 $7.69 $7.78 $8.04 $7.61 $7.63 8/31/13 7.88 8.21 7.86 7.81 7.90 8.17 7.72 7.73 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current rate (end of period) charge charge value value charge charge value value Current dividend rate 1 6.09% 5.85% 5.34% 5.38% 5.77% 5.58% 5.91% 6.52% Current 30-day SEC yield 2 N/A 4.83 4.28 4.28 N/A 4.62 4.78 5.27 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/13 Class A Class B Class C Class M Class R Class Y (inception dates) (2/14/78) (3/1/93) (3/19/02) (7/3/95) (1/21/03) (12/31/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 8.81% 8.68% 7.91% 7.91% 7.98% 7.98% 8.44% 8.34% 8.50% 8.90% 10 years 115.32 106.71 100.57 100.57 99.65 99.65 110.20 103.37 107.41 119.74 Annual average 7.97 7.53 7.21 7.21 7.16 7.16 7.71 7.36 7.57 8.19 5 years 72.28 65.39 66.22 64.22 65.75 65.75 70.02 64.49 69.11 73.96 Annual average 11.49 10.59 10.70 10.43 10.64 10.64 11.20 10.47 11.08 11.71 3 years 27.16 22.07 24.31 21.31 24.29 24.29 26.32 22.21 25.98 28.08 Annual average 8.34 6.87 7.52 6.65 7.52 7.52 8.10 6.92 8.00 8.60 1 year 7.28 2.99 6.62 1.62 6.53 5.53 7.07 3.59 7.02 7.60 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. High Yield Trust 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 8/31/12 1.02% 1.77% 1.77% 1.27% 1.27% 0.77% Annualized expense ratio for the six-month period ended 8/31/13* 1.02% 1.77% 1.77% 1.27% 1.27% 0.77% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from March 1, 2013, to August 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.18 $8.96 $8.97 $6.44 $6.44 $3.91 Ending value (after expenses) $1,013.60 $1,008.60 $1,009.90 $1,012.10 $1,011.30 $1,014.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 High Yield Trust Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended August 31, 2013, use the following calculation method. To find the value of your investment on March 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.19 $9.00 $9.00 $6.46 $6.46 $3.92 Ending value (after expenses) $1,020.06 $1,016.28 $1,016.28 $1,018.80 $1,018.80 $1,021.32 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. High Yield Trust 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 16 High Yield Trust Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of August 31, 2013, Putnam employees had approximately $387,000,000 and the Trustees had approximately $93,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. High Yield Trust 17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18 High Yield Trust Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund High Yield Trust 19 shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered certain administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and 20 High Yield Trust (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 3rd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average High Yield Trust 21 for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012—the sec ond time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their absolute returns with the returns of selected investment benchmarks or targeted annualized returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper High Yield Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 3rd Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2012, there were 514, 440 and 380 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential ben-efits that Putnam Management may receive in connection with the services it provides under 22 High Yield Trust the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. High Yield Trust 23 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24 High Yield Trust Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam High Yield Trust: We have audited the accompanying statement of assets and liabilities of Putnam High Yield Trust (the fund), including the fund’s portfolio, as of August 31, 2013, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of August 31, 2013, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam High Yield Trust as of August 31, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts October 9, 2013 High Yield Trust 25 The fund’s portfolio 8/31/13 CORPORATE BONDS AND NOTES (87.2%)* Principal amount Value Advertising and marketing services (0.5%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $2,995,000 $2,336,100 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 1,069,000 922,013 Griffey Intermediate, Inc. /Griffey Finance Sub LLC 144A sr. notes 7s, 2020 2,380,000 2,100,350 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 1,465,000 1,475,988 Automotive (0.9%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 2,525,000 2,771,187 General Motors Escrow escrow notes 8 1/4s, 2023 2,555,000 38,325 Motors Liquidation Co. Escrow escrow notes 8 3/8s, 2033 2,390,000 35,850 Navistar International Corp. sr. notes 8 1/4s, 2021 3,786,000 3,767,070 Schaeffler Finance BV company guaranty sr. notes Ser. REGS, 8 3/4s, 2019 (Netherlands) EUR 345,000 512,965 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) $1,280,000 1,438,400 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 945,000 1,060,762 Schaeffler Finance BV 144A sr. notes 4 3/4s, 2021 (Netherlands) 1,515,000 1,424,100 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 1,055,000 1,192,150 Basic materials (8.7%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 855,000 901,769 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 4,460,000 5,284,742 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 990,000 910,800 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 420,000 392,700 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 1,375,000 1,285,624 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 2,400,000 2,598,000 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 235,000 217,963 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 1,610,000 1,662,324 Boise Cascade Co. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 640,000 660,800 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 1,510,000 1,398,638 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 2,818,000 2,888,450 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 (Mexico) 574,000 605,570 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 1,595,000 1,670,762 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 2,335,000 2,264,950 26 High Yield Trust CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Basic materials cont. Cemex SAB de CV 144A company guaranty sr. notes 5 7/8s, 2019 (Mexico) $1,230,000 $1,165,424 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 2,532,000 2,709,240 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 290,000 272,600 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 865,000 826,075 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 1,365,000 1,443,488 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 1,635,000 1,745,362 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 15,000 15,450 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 2,677,000 2,737,232 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 650,000 641,875 FQM Akubra, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 600,000 601,500 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 2,005,000 1,924,800 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 3,371,000 3,994,634 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 2,115,000 2,210,174 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 120,000 118,500 Hexion U.S. Finance Corp. 144A sr. notes 6 5/8s, 2020 685,000 676,438 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 1,375,000 1,361,250 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 3,300,000 3,374,250 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A company guaranty sr. notes 8 7/8s, 2018 1,017,000 1,041,153 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 1,903,000 2,121,844 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 2,465,000 2,723,825 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 2,465,000 2,347,912 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 2,755,000 2,383,074 Ineos Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 1,380,000 1,511,100 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 615,000 654,975 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 2,425,000 2,340,124 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 1,448,362 1,929,541 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 $3,663,000 4,097,981 High Yield Trust 27 CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Basic materials cont. Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 $2,385,000 $2,569,837 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 660,000 681,450 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 1,620,000 1,684,800 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 1,510,000 1,536,424 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 760,000 729,600 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,770,000 1,924,874 Nufarm Australia, Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 1,458,000 1,476,224 Orion Engineered Carbons Bondco GmbH 144A company guaranty sr. notes 9 5/8s, 2018 (Germany) 451,000 498,355 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 2,380,000 2,433,550 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 1,335,000 1,278,262 PQ Corp. 144A sr. notes 8 3/4s, 2018 2,725,000 2,868,062 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 1,183,000 1,295,384 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 2,511,000 2,605,162 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 420,000 390,600 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 1,515,000 1,443,037 Smurfit Kappa Acquisitions company guaranty sr. bonds 7 1/4s, 2017 (Ireland) EUR 200,000 276,402 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) $980,000 980,186 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 1,458,000 1,589,220 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 630,000 680,400 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 435,000 453,488 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 1,580,000 1,659,000 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 270,000 256,500 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 4,218,000 4,734,704 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 2,335,000 2,381,700 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 2,940,000 2,807,700 USG Corp. sr. unsec. notes 9 3/4s, 2018 2,354,000 2,712,984 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 3,911,000 3,793,670 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 R 1,530,000 1,779,373 28 High Yield Trust CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Broadcasting (2.2%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 $1,381,000 $1,311,950 Clear Channel Communications, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 3,725,000 3,585,312 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 3,410,000 3,418,524 Clear Channel Worldwide Holdings, Inc. sr. unsec. notes 6 1/2s, 2022 2,775,000 2,768,062 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,070,000 1,086,050 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 2,520,000 2,853,900 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 1,925,000 2,030,874 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 965,000 965,000 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 2,300,000 2,323,000 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 1,430,000 1,540,824 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 945,000 895,388 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 1,010,000 997,375 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 2,515,000 2,722,487 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 1,475,000 1,598,531 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 7 5/8s, 2018 1,305,000 1,419,188 Building materials (1.0%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 2,170,000 2,300,200 Building Materials Corp. 144A sr. notes 7s, 2020 1,385,000 1,471,563 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 2,417,000 2,749,338 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 2,844,000 3,099,960 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 3,111,000 3,406,545 Owens Corning company guaranty sr. unsec. notes 9s, 2019 642,000 773,610 Cable television (3.0%) Adelphia Communications Corp. escrow bonds zero%, 2014 81,000 608 Adelphia Communications Corp. escrow bonds zero%, 2014 2,223,000 16,673 Adelphia Communications Corp. escrow bonds zero%, 2013 4,000 30 Adelphia Communications Corp. escrow bonds zero%, 2013 4,000 30 Adelphia Communications Corp. escrow bonds zero%, 2013 2,906,000 21,795 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 2,947,000 3,352,213 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 903,000 991,043 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 2,142,000 2,168,775 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 2,255,000 2,057,688 High Yield Trust 29 CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Cable television cont. CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 $1,885,000 $2,016,950 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 1,585,000 1,608,775 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 3,075,000 2,759,813 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 2,351,000 2,480,305 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 1,540,000 1,620,850 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,805,000 2,035,138 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 825,000 860,063 Lynx I Corp. 144A sr. notes 5 3/8s, 2021 (United Kingdom) 1,065,000 1,041,038 Lynx II Corp. 144A sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 1,065,000 1,057,013 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 1,495,000 1,566,013 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 2,310,000 2,154,075 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 1,680,000 1,702,649 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) $1,275,000 1,376,208 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 3,210,000 2,985,300 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 5,634,000 6,042,465 Capital goods (6.4%) Accudyne Industries Borrower/Accudyne Industries, LLC 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 (Luxembourg) 1,025,000 1,060,875 ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 4,910,000 5,180,050 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 5,160,000 5,676,000 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 2,020,000 2,841,450 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) $2,200,000 2,134,000 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 825,000 816,750 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 1,627,000 1,883,253 Beverage Packaging Holdings Luxembourg II SA company guaranty sr. sub. notes Ser. REGS, 9 1/2s, 2017 EUR 1,295,000 1,754,325 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ $2,775,000 2,927,625 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 831,000 818,535 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 1,325,000 1,470,750 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 3,934,000 4,248,720 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 360,000 388,800 30 High Yield Trust CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Capital goods cont. Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 $1,776,000 $1,642,800 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 610,000 864,100 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 $2,035,000 2,065,525 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 2,430,000 1,676,700 Gestamp Funding Luxembourg SA 144A sr. notes 5 5/8s, 2020 (Luxembourg) 3,810,000 3,676,650 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 1,000,000 1,080,000 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 3,931,000 4,879,874 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 2,345,000 2,315,688 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 2,775,000 2,556,469 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 3,305,000 3,412,413 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 1,640,000 1,738,400 Renaissance Acquisition Corp. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 410,000 400,775 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 2,825,000 2,930,938 Reynolds Group Issuer, Inc. Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 1,235,000 1,358,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 1,815,000 1,799,119 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 3,870,000 4,111,875 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 195,000 201,338 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 240,000 237,000 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 7/8s, 2018 (Netherlands) ‡‡ 3,445,000 3,601,670 Schaeffler Holding Finance BV 144A sr. notes 6 7/8s, 2018 (Netherlands) ‡‡ EUR 1,175,000 1,599,527 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 $2,120,000 2,273,700 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 590,000 615,075 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 3,450,000 3,467,250 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 2,130,000 2,295,075 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 2,845,000 3,044,150 Triumph Group, Inc. unsec. sub. FRN notes 4 7/8s, 2021 1,000,000 980,000 High Yield Trust 31 CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Coal (0.9%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 $1,040,000 $871,000 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 1,050,000 897,750 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 4,445,000 4,711,700 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 3,535,000 3,729,425 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 218,000 243,615 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 262,000 260,035 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 1,310,000 1,303,450 Commercial and consumer services (1.4%) DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 2,170,000 2,240,525 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 3,045,000 3,113,513 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 3,180,000 3,315,150 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 2,710,000 2,947,125 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 3,739,000 4,010,078 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 1,404,000 1,375,920 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 1,565,675 1,636,130 Consumer (0.2%) Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 140,000 143,150 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 175,000 180,688 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 1,604,000 1,692,220 Consumer staples (5.8%) Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 1,480,000 1,557,700 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 730,000 836,763 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 705,000 766,688 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,010,000 940,563 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 1,385,000 1,288,050 Barry Callebaut Services NV 144A company guaranty sr. unsec. notes 5 1/2s, 2023 (Belgium) 2,310,000 2,319,818 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 1,830,000 2,058,750 32 High Yield Trust CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Consumer staples cont. Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 $1,625,000 $1,828,125 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 2,695,000 2,897,125 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 3,095,000 3,447,056 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 675,000 617,625 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 3,123,000 3,532,894 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 2,351,000 2,486,183 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 545,000 512,300 Corrections Corp. of America sr. unsec. FRN notes 4 5/8s, 2023 R 680,000 632,400 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 2,962,000 3,284,118 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 583,000 660,248 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 2,215,000 2,425,425 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 2,600,000 2,892,500 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 1,000,000 1,067,500 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 1,845,000 1,624,031 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 3,060,000 2,891,700 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 920,000 993,600 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 1,315,000 1,338,013 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 1,605,000 1,647,131 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 2,245,000 3,107,567 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 (Brazil) $1,050,000 1,102,500 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 810,000 844,425 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 3,390,000 3,466,275 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 1,520,000 1,607,400 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 2,645,000 2,816,925 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 1,265,000 1,351,969 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 1,250,000 1,318,750 Post Holdings, Inc. 144A sr. unsec. unsub. notes 7 3/8s, 2022 250,000 263,750 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 3,090,000 3,298,575 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 3,210,000 3,057,525 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 880,000 991,100 High Yield Trust 33 CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Consumer staples cont. Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 $2,300,000 $2,601,875 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 740,000 820,475 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 1,960,000 2,013,900 Sun Merger Sub, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2021 530,000 527,350 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 1,865,000 1,865,000 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 2,520,000 2,709,000 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 332,000 341,130 Energy (oil field) (1.0%) FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 2,149,000 2,294,058 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 1,415,000 1,468,063 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 2,918,000 2,881,525 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 2,800,000 2,910,138 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 2,030,000 1,953,875 Tervita Corp. 144A company guaranty sr. unsec. unsub. notes 9s, 2018 (Canada) CAD 1,300,000 1,259,221 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) $505,000 534,038 Entertainment (1.1%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 1,825,000 2,085,063 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 1,160,000 1,249,900 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 420,000 459,900 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 1,360,000 1,298,800 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 770,000 719,950 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 345,000 317,400 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 345,000 371,738 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 1,577,000 1,722,873 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 1,770,000 1,628,400 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 1,040,000 975,000 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 4,044,000 3,821,580 Financials (8.8%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 2,720,000 2,774,400 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 1,252,000 1,192,530 34 High Yield Trust CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Financials cont. Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 $1,250,000 $1,240,625 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 1,320,000 1,415,700 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 1,500,000 1,725,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 1,270,000 1,462,088 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 670,000 753,750 Ally Financial, Inc. unsec. sub. notes 8s, 2018 1,542,000 1,754,025 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 2,202,000 2,581,845 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 1,140,000 1,014,600 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 3,232,000 3,434,000 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 405,000 375,638 CIT Group, Inc. company guaranty sr. notes 5s, 2023 1,435,000 1,338,138 CIT Group, Inc. sr. unsec. notes 5s, 2022 850,000 803,250 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 2,460,000 2,472,300 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 590,000 637,200 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 1,635,000 1,675,875 Citigroup, Inc. unsec. sub. notes 4 3/4s, 2019 EUR 870,000 1,135,313 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 $2,450,000 2,296,875 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 1,500,000 1,571,250 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 2,950,000 2,743,500 Dresdner Funding Trust I 144A bonds 8.151s, 2031 4,775,000 4,727,250 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 3,910,000 4,105,500 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 6.071s, perpetual maturity (Jersey) 1,625,000 1,566,094 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 2,655,000 2,902,589 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 1,050,000 999,233 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 1,525,000 1,605,063 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A unsec. sub. notes 6s, 2020 2,208,000 2,196,960 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 490,000 505,925 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 2,715,000 2,640,338 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 955,000 878,600 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 1,605,000 1,729,388 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 R 1,385,000 1,573,706 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 550,000 558,250 High Yield Trust 35 CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Financials cont. Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 $1,565,000 $1,760,625 Lloyds TSB Bank PLC jr. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 1,765,000 4,073,401 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R $1,305,000 1,331,100 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 1,317,000 1,372,973 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 1,105,000 1,237,600 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 1,380,000 1,455,900 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 1,160,000 1,125,200 Nationstar Mortgage, LLC/Nationstar Capital Corp. FRN notes 6 1/2s, 2018 1,420,000 1,430,650 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 1,715,000 1,753,588 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 1,125,000 1,167,188 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 2,020,000 1,984,650 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 1,400,000 1,379,000 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 3,435,000 3,443,588 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 514,000 598,810 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 2,285,000 2,433,525 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 2,565,000 2,532,938 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 2,781,000 2,815,763 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 1,835,000 2,032,263 Royal Bank of Scotland Group PLC jr. sub. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 1,200,000 1,068,000 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 5,780,000 5,606,600 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 3,260,000 3,716,400 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 5,780,000 5,888,375 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 1,175,000 1,089,813 Stearns Holdings, Inc. 144A bank guaranty sr. unsec. FRN notes 9 3/8s, 2020 3,683,000 3,765,868 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 2,800,000 2,877,000 Gaming and lottery (1.9%) Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 466,000 479,980 Caesars Escrow Corp. sr. unsec. unsub. FRN notes 9s, 2020 6,100,000 5,856,000 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 1,900,000 1,995,000 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 1,310,000 1,266,022 36 High Yield Trust CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Gaming and lottery cont. Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $770,000 $712,250 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 795,000 822,825 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 2,050,000 2,116,625 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 5,381,465 5,677,446 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 1,880,000 2,030,400 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 3,821,000 4,250,863 Health care (7.2%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 2,575,000 2,562,124 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 2,795,000 2,822,950 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 2,083,000 2,228,810 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 2,835,000 2,905,874 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 2,365,000 2,521,681 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 2,945,000 4,312,506 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 $5,230,000 5,347,674 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 950,000 997,500 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) ‡‡ 4,140,000 4,077,900 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 1,000,000 1,406,381 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $3,644,000 4,090,390 Envision Healthcare Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 1,816,000 1,963,550 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 1,945,000 2,003,350 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 1,963,000 2,120,040 HCA, Inc. sr. notes 6 1/2s, 2020 6,665,000 7,173,205 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 705,000 766,688 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 4,218,000 4,428,900 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 ‡‡ 1,515,000 1,535,831 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 1,004,000 1,051,690 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 980,000 1,005,724 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 1,060,000 1,197,800 High Yield Trust 37 CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Health care cont. Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 $6,460,000 $7,097,924 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 453,000 471,686 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 ‡‡ 1,370,000 1,397,400 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 1,015,000 1,124,112 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 1,645,000 1,747,812 Service Corp. International/US sr. notes 7s, 2019 1,100,000 1,177,000 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 955,000 927,543 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 4,117,000 4,261,094 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 2,025,000 2,156,624 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 3,185,000 3,296,474 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 330,000 346,500 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 2,270,000 2,400,524 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 1/2s, 2021 1,800,000 1,656,000 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 2,125,000 1,928,437 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 1,880,000 2,072,700 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 410,000 430,500 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 1,555,000 1,648,300 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 430,000 436,450 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 3,345,000 3,558,243 VPII Escrow Corp. 144A sr. unsec. notes 6 3/4s, 2018 (Canada) 2,495,000 2,641,581 Homebuilding (2.2%) Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 1,705,000 1,796,643 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 2,041,000 2,224,690 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 1,475,000 1,489,750 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 335,000 352,588 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 2,880,000 2,944,800 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 1,275,000 1,256,135 38 High Yield Trust CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Homebuilding cont. D.R. Horton, Inc. company guaranty sr. unsec. FRN notes 5 3/4s, 2023 $520,000 $512,200 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 412,000 443,930 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 675,000 713,813 Lennar Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2018 910,000 987,350 Lennar Corp. 144A company guaranty sr. unsec. notes 5s, 2022 980,000 899,150 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,645,000 1,756,037 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 2,460,000 2,416,950 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 2,270,000 2,565,100 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 2,550,000 2,613,750 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 585,000 674,213 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 500,000 543,750 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 980,000 982,450 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 607,000 664,665 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 955,000 904,863 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 2,384,000 2,604,520 Lodging/Tourism (1.6%) CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 ‡‡ 3,738,321 4,028,041 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 1,287,000 1,386,743 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 680,000 712,300 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 720,000 669,600 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 3,225,000 3,555,563 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 965,000 1,039,788 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 1,715,000 1,749,300 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 2,589,000 2,906,153 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 1,505,000 1,602,825 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 570,000 578,550 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 3,065,000 2,911,750 Media (0.3%) Gibson Brands, Inc. 144A sr. unsec. notes 8 7/8s, 2018 2,755,000 2,816,988 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 1,093,000 1,038,350 High Yield Trust 39 CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Oil and gas (11.2%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 $1,047,000 $1,075,793 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 2,810,000 2,887,275 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 2,620,000 2,433,325 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 3,855,000 3,903,188 Atlas Pipeline Partners LP /Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 860,000 864,300 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 1,310,000 1,401,700 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 2,135,000 2,252,425 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 4,636,000 5,041,650 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,880,000 2,105,600 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 2,785,000 2,903,362 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 790,000 1,107,930 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $1,945,000 2,146,793 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 675,000 671,625 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 2,580,000 2,592,900 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 1,255,000 1,311,474 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 1,650,000 1,749,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,480,000 1,435,600 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 1,222,000 1,194,504 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 2,246,000 1,583,430 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 6,245,000 6,307,450 Continental Resources, Inc. company guaranty sr. unsec. notes 4 1/2s, 2023 1,020,000 1,002,150 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 2,840,000 3,017,500 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 7 1/8s, 2022 905,000 927,624 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 1,370,000 1,356,300 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 2,062,000 2,268,200 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 1,280,000 1,340,800 40 High Yield Trust CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Oil and gas cont. EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 $4,173,000 $4,089,540 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 1,865,000 1,874,324 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 4,030,000 4,150,900 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 1,345,000 1,405,524 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 6,490,000 6,506,225 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 235,000 249,100 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 2,825,000 2,987,437 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 875,000 929,688 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 3,785,000 4,144,574 Kodiak Oil & Gas Corp. 144A sr. unsec. unsub. notes 5 1/2s, 2022 850,000 820,250 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 905,000 954,775 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 3,579,000 3,981,637 Linn Energy LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 2,510,000 2,359,400 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2019 2,000,000 1,840,000 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (In default) † 699,000 440,370 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 1,755,000 1,785,712 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 1,175,000 1,172,062 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 2,825,000 2,175,250 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 2,585,000 2,572,074 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 490,000 508,375 Newfield Exploration Co. sr. unsec. unsub. notes 5 5/8s, 2024 1,130,000 1,090,450 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 3,790,000 3,846,850 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 1,445,000 1,515,444 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 4,985,000 4,735,750 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 4,078,000 4,337,871 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 1,080,000 1,163,700 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 1,070,000 1,045,925 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 4,155,000 4,487,400 High Yield Trust 41 CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Oil and gas cont. Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 $815,000 $786,475 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 4,071,000 4,483,189 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 1,060,000 1,065,300 Samson Investment Co. 144A sr. unsec. notes 10 1/4s, 2020 3,830,000 4,002,350 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 580,000 577,100 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 890,000 916,433 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 2,340,000 2,486,250 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 1,255,000 1,311,475 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 1,105,000 1,160,250 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 435,000 452,400 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 1,448,000 1,524,020 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 2,200,000 2,249,500 Whiting Petroleum Corp. company guaranty notes 7s, 2014 2,107,000 2,149,140 Williams Cos., Inc. (The) notes 7 3/4s, 2031 293,000 335,104 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 639,000 759,744 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 890,000 887,775 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 3,913,000 4,147,780 Publishing (0.1%) American Media, Inc. 144A notes 13 1/2s, 2018 334,251 341,772 Gannett Co., Inc. 144A sr. unsec. FRN notes 5 1/8s, 2020 1,360,000 1,339,600 Regional Bells (0.6%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 415,000 438,863 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 885,000 889,425 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 325,000 368,875 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 2,045,000 2,234,162 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 3,790,000 4,197,425 Retail (3.1%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 2,035,000 2,269,024 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 800,000 900,000 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 760,000 796,100 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 1,259,000 1,259,000 Bon-Ton Department Stores, Inc. (The) 144A notes 8s, 2021 2,345,000 2,268,788 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 2,375,000 2,648,125 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 ‡‡ 545,000 557,263 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 3,442,000 3,269,900 42 High Yield Trust CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Retail cont. Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ $1,085,000 $1,117,550 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 2,845,000 3,022,812 L Brands, Inc. sr. notes 5 5/8s, 2022 1,155,000 1,157,888 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 ‡‡ 2,909,000 2,916,273 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 2,771,000 2,864,549 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 4,365,000 4,441,388 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 1,996,000 1,996,000 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 ‡‡ 1,510,000 1,547,750 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 2,165,000 2,143,350 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,455,000 1,558,669 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 1,395,000 1,419,413 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s, 2021 1,580,000 1,465,450 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 2,175,000 2,234,834 Technology (4.7%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 1,010,000 1,020,100 Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 1,029,000 792,330 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 1,486,000 1,147,935 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 5,845,000 5,348,175 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 1,094,850 1,111,273 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 1,115,000 1,128,938 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 1,375,000 1,543,438 Ceridian Corp. 144A sr. unsec. notes 11s, 2021 3,819,000 4,401,398 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 2,027,000 2,138,485 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 5,621,000 6,077,706 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 5,941,000 6,074,673 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 2,680,000 2,780,500 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 1,880,000 1,927,000 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 1,950,000 1,823,250 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 1,447,000 1,598,935 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 3,000,000 3,240,000 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 1,390,000 1,546,375 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 1,390,000 1,612,400 High Yield Trust 43 CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Technology cont. Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 $890,000 $983,450 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 2,400,000 2,382,000 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 370,000 402,375 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 2,261,000 2,102,730 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 5,140,000 4,865,935 SunGard Data Systems, Inc. unsec. sub. notes 6 5/8s, 2019 1,400,000 1,421,000 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 3,173,000 3,395,110 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 2,610,000 2,805,750 Telecommunications (6.8%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 1,050,000 1,212,750 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 1,020,000 1,096,500 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 1,895,000 1,790,775 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 2,510,000 2,660,600 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,695,000 1,762,800 Equinix, Inc. sr. unsec. notes 7s, 2021 1,285,000 1,374,950 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 2,130,000 2,241,825 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 2,826,000 3,030,885 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 2,026,000 2,188,080 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 5,415,000 5,658,675 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 7,259,000 7,476,770 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 868,000 952,630 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 1,980,000 2,118,600 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 470,000 497,025 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 1,479,000 1,490,093 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 3,666,000 3,638,505 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 4,159,000 4,148,603 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 (Mexico) 425,000 415,438 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 (Mexico) 613,000 510,323 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 (Mexico) 2,677,000 2,047,905 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 410,000 440,750 44 High Yield Trust CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Telecommunications cont. NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) $2,525,000 $2,379,813 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 1,075,000 1,195,938 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 1,500,000 1,609,457 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 2,436,000 2,694,379 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 982,000 1,065,470 SBA Telecommunications, Inc. notes 5 3/4s, 2020 2,285,000 2,296,425 Sprint Capital Corp. company guaranty 6 7/8s, 2028 5,247,000 4,735,418 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 2,555,000 2,867,988 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 710,000 814,725 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 3,165,000 3,267,863 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 6,506,000 7,612,020 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,959,000 2,101,028 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 500,000 672,581 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $2,375,000 2,422,500 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 875,000 914,375 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) ‡‡ 1,359,653 1,390,245 Windstream Holdings, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 1,235,000 1,116,131 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 825,000 884,813 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,938,000 2,151,180 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 2,047,000 2,093,058 Telephone (0.1%) CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 540,000 529,200 T-Mobile USA, Inc. 144A sr. unsec. notes 5 1/4s, 2018 960,000 969,600 Textiles (0.1%) Hanesbrands, Inc. sr. unsec. notes 8s, 2016 905,000 957,038 Quiksilver, Inc./QS Wholesale, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 255,000 261,375 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. unsec. notes 10s, 2020 250,000 253,125 Transportation (1.2%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 4,295,000 4,499,013 Aguila 3 SA 144A company guaranty sr. unsec. notes 7 7/8s, 2018 (Luxembourg) 1,080,000 1,131,300 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 2,732,000 2,947,145 High Yield Trust 45 CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Transportation cont. CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) $2,650,000 $2,716,250 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 2,345,000 2,591,225 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 2,010,000 1,984,875 Utilities and power (4.2%) AES Corp. (VA) sr. unsec. notes 8s, 2020 1,291,000 1,465,285 AES Corp. (VA) sr. unsec. unsub. notes 9 3/4s, 2016 270,000 314,550 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 2,405,000 2,765,750 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 2,965,000 3,231,850 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 950,000 871,625 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 3,227,000 3,477,093 Calpine Corp. 144A sr. notes 7 1/4s, 2017 1,348,000 1,405,290 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 3,047,000 3,412,040 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 3,010,000 3,175,550 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 2,590,000 3,238 El Paso Corp. sr. unsec. notes 7s, 2017 1,000,000 1,114,249 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 121,000 127,030 El Paso Natural Gas Co. debs. 8 5/8s, 2022 1,597,000 2,058,255 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 3,234,000 3,407,828 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 2,875,000 3,198,438 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 940,000 988,175 Energy Transfer Equity L.P. company guaranty sr. unsec. notes 7 1/2s, 2020 3,360,000 3,662,400 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 1,035,000 1,099,688 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 695,000 743,650 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 3,355,000 3,694,694 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 ‡‡ 1,579,987 1,615,537 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 2,225,000 2,336,250 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 765,000 851,063 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 610,000 689,300 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 4,166,000 4,478,450 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 265,000 296,469 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,720,000 1,659,800 Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 2,100,000 1,874,250 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 200,000 212,000 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 639,000 769,631 46 High Yield Trust CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Utilities and power cont. Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 $2,756,000 $647,660 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 1,345,000 936,456 Total corporate bonds and notes (cost $1,150,500,489) SENIOR LOANS (4.9%)* c Principal amount Value Basic materials (0.1%) Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) $1,365,000 $1,358,175 Capital goods (—%) Mirror Bidco Corp. bank term loan FRN 5 1/4s, 2019 (Luxembourg) 403,400 406,257 Communication services (0.3%) Asurion Corp. bank term loan FRN 11s, 2019 1,960,000 2,038,400 Cricket Communications, Inc. bank term loan FRN Ser. C, 4 3/4s, 2020 1,425,000 1,428,563 Consumer cyclicals (2.6%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 535,950 537,708 Aot Bedding Super Holdings, LLC bank term loan FRN 5s, 2019 1,358,175 1,361,570 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 368,842 370,779 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.443s, 2018 6,605,653 5,915,157 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 3,696,044 3,717,603 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.936s, 2019 6,046,000 5,559,297 Cumulus Media Holdings, Inc. bank term loan FRN 7 1/2s, 2019 1,694,746 1,725,464 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.19s, 2014 ‡‡ 1,359,444 1,340,752 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.19s, 2014 ‡‡ 773,796 763,156 Harrah’s bank term loan FRN Ser. B, 9 1/2s, 2016 829,900 824,482 J. Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2018 634,847 633,486 J.C. Penney Corp., Inc. bank term loan FRN 6s, 2018 945,000 920,868 Neiman-Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 2,142,000 2,139,993 Travelport, LLC bank term loan FRN 9 1/2s, 2016 3,482,499 3,607,288 Travelport, LLC bank term loan FRN 8 3/8s, 2016 ‡‡ 945,921 949,074 Travelport, LLC bank term loan FRN 6 1/4s, 2019 2,000,000 2,018,334 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 1/2s, 2020 1,375,311 1,371,444 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 1,415,000 1,407,925 Consumer staples (0.2%) H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 1,150,000 1,155,750 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 1,145,000 1,150,725 WNA Holdings, Inc. bank term loan FRN 8 1/2s, 2020 500,000 503,125 High Yield Trust 47 SENIOR LOANS (4.9%)* c cont. Principal amount Value Energy (0.4%) Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 $2,613,102 $2,555,397 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 872,813 882,086 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 2,303,425 2,278,232 Financials (0.4%) iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 R 1,980 1,985 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 R 585,618 602,455 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 3,765,000 3,736,763 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 849,600 849,388 Health care (0.3%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 1,910,400 1,912,788 Kinetic Concepts, Inc. bank term loan FRN Ser. D1, 4 1/2s, 2018 679,858 683,541 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 1,434,181 1,427,010 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 601,391 603,270 Transportation (0.2%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 ‡‡ 2,860,000 2,831,400 Utilities and power (0.4%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.712s, 2017 7,314,407 4,944,086 Total senior loans (cost $68,568,399) COMMON STOCKS (1.7%)* Shares Value Air Methods Corp. 20,115 $823,106 Calpine Corp. † 98,200 1,898,206 CIT Group, Inc. † 22,503 1,077,219 DISH Network Corp. Class A 28,200 1,267,872 Elizabeth Arden, Inc. † 42,675 1,482,103 General Motors Co. † 85,011 2,897,175 Harry & David Holdings, Inc. † 2,716 325,920 Huntsman Corp. 125,275 2,192,313 Jarden Corp. † 29,620 1,272,179 Kodiak Oil & Gas Corp. † 250,980 2,507,290 LyondellBasell Industries NV Class A 12,183 854,637 Motors Liquidation Co. GUC Trust (Units) † 5,059 152,276 Newfield Exploration Co. † 29,820 710,312 NII Holdings, Inc. † 156,645 936,737 Terex Corp. † 49,414 1,433,006 Tribune Co. † 24,806 1,478,438 Tribune Co. Class 1C F 2,165,993 541,498 48 High Yield Trust COMMON STOCKS (1.7%)* cont. Shares Value Trump Entertainment Resorts, Inc. † 3,732 $7,464 Vantage Drilling Co. † 781,628 1,344,400 Total common stocks (cost $26,191,392) CONVERTIBLE PREFERRED STOCKS (0.9%)* Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 114,663 $2,458,088 General Motors Co. Ser. B, $2.375 cv. pfd. 55,378 2,689,294 MetLife, Inc. $3.75 cv. pfd. 37,735 2,064,105 United Technologies Corp. $3.75 cv. pfd. 26,200 1,627,282 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. † R 52,831 2,823,157 Total convertible preferred stocks (cost $11,110,869) PREFERRED STOCKS (0.5%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 3,362 $3,145,781 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 98,915 2,622,237 M/I Homes, Inc. $2.438 pfd. 53,597 1,352,252 Total preferred stocks (cost $5,495,246) CONVERTIBLE BONDS AND NOTES (0.3%)* Principal amount Value DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 $1,704,000 $1,568,532 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R 907,000 1,083,298 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 995,000 1,997,463 Total convertible bonds and notes (cost $3,990,478) WARRANTS (0.1%)*† Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 420 $31,714 General Motors Co. 7/10/19 18.33 18,319 314,537 General Motors Co. 7/10/16 10.00 18,319 451,747 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 0.01 672,570 — Total warrants (cost $770,298) SHORT-TERM INVESTMENTS (2.1%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.07% L 28,118,678 $28,118,678 U.S. Treasury Bills with an effective yield of 0.10%, July 24, 2014 ∆ $221,000 220,791 Total short-term investments (cost $28,339,476) TOTAL INVESTMENTS Total investments (cost $1,294,966,647) High Yield Trust 49 Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2012 through August 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,345,593,597. † Non-income-producing security. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $302,666 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. 50 High Yield Trust FORWARD CURRENCY CONTRACTS at 8/31/13 (aggregate face value $29,649,316) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 10/18/13 $252,642 $253,022 $380 Euro Sell 9/18/13 955,332 946,454 (8,878) Barclays Bank PLC British Pound Sell 9/18/13 4,087,357 4,044,868 (42,489) Euro Sell 9/18/13 2,228,272 2,208,654 (19,618) Citibank, N.A. Euro Sell 9/18/13 94,767 93,873 (894) Credit Suisse International Euro Sell 9/18/13 3,415,829 3,356,401 (59,428) Deutsche Bank AG Euro Sell 9/18/13 2,000,012 1,968,134 (31,878) Goldman Sachs International Euro Sell 9/18/13 2,186,374 2,172,161 (14,213) HSBC Bank USA, National Association Euro Sell 9/18/13 1,364,931 1,343,755 (21,176) JPMorgan Chase Bank N.A. Canadian Dollar Sell 10/18/13 830,476 832,027 1,551 Euro Sell 9/18/13 2,478,604 2,455,949 (22,655) State Street Bank and Trust Co. Canadian Dollar Sell 10/18/13 1,051,349 1,038,450 (12,899) Euro Sell 9/18/13 2,489,706 2,467,647 (22,059) UBS AG Euro Sell 9/18/13 2,382,780 2,360,406 (22,374) WestPac Banking Corp. Canadian Dollar Sell 10/18/13 1,736,158 1,751,119 14,961 Euro Sell 9/18/13 2,378,550 2,356,396 (22,154) Total High Yield Trust 51 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $3,046,950 $— $— Capital goods 1,433,006 — — Communication services 2,204,609 — — Consumer cyclicals 5,800,068 7,464 541,498 Consumer staples 1,482,103 325,920 — Energy 4,562,002 — — Financials 1,077,219 — — Health care 823,106 — — Utilities and power 1,898,206 — — Total common stocks Convertible bonds and notes — 4,649,293 — Convertible preferred stocks 1,627,282 10,034,644 — Corporate bonds and notes — 1,173,164,524 — Preferred stocks — 7,120,270 — Senior loans — 66,513,776 — Warrants 766,284 31,714 — Short-term investments 28,118,678 220,791 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(283,823) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 52 High Yield Trust Statement of assets and liabilities 8/31/13 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,266,847,969) $1,287,330,729 Affiliated issuers (identified cost $28,118,678) (Notes 1 and 5) 28,118,678 Cash 1,549,632 Dividends, interest and other receivables 24,255,727 Receivable for shares of the fund sold 973,774 Receivable for investments sold 8,457,612 Receivable for sales of delayed delivery securities (Notes 1 and 6) 1,537,240 Unrealized appreciation on forward currency contracts (Note 1) 16,892 Total assets LIABILITIES Payable for investments purchased 2,788,917 Payable for shares of the fund repurchased 1,301,535 Payable for compensation of Manager (Note 2) 684,602 Payable for custodian fees (Note 2) 7,900 Payable for investor servicing fees (Note 2) 337,913 Payable for Trustee compensation and expenses (Note 2) 503,828 Payable for administrative services (Note 2) 2,805 Payable for distribution fees (Note 2) 539,863 Unrealized depreciation on forward currency contracts (Note 1) 300,715 Other accrued expenses 178,609 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,587,876,825 Undistributed net investment income (Note 1) 10,591,900 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (273,073,478) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 20,198,350 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) High Yield Trust 53 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,060,904,523 divided by 134,701,813 shares) $7.88 Offering price per class A share (100/96.00 of $7.88)* $8.21 Net asset value and offering price per class B share ($20,076,509 divided by 2,553,107 shares)** $7.86 Net asset value and offering price per class C share ($48,785,272 divided by 6,248,467 shares)** $7.81 Net asset value and redemption price per class M share ($20,740,516 divided by 2,624,965 shares) $7.90 Offering price per class M share (100/96.75 of $7.90)† $8.17 Net asset value, offering price and redemption price per class R share ($12,462,413 divided by 1,614,652 shares) $7.72 Net asset value, offering price and redemption price per class Y share ($182,624,364 divided by 23,615,554 shares) $7.73 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 54 High Yield Trust Statement of operations Year ended 8/31/13 INVESTMENT INCOME Interest (net of foreign tax of $10,107) (including interest income of $56,921 from investments in affiliated issuers) (Note 5) $103,894,389 Dividends (net of foreign tax of $14,272) 1,513,042 Total investment income EXPENSES Compensation of Manager (Note 2) 8,476,385 Investor servicing fees (Note 2) 2,160,229 Custodian fees (Note 2) 32,779 Trustee compensation and expenses (Note 2) 136,619 Distribution fees (Note 2) 3,883,592 Administrative services (Note 2) 42,337 Other 492,413 Total expenses Expense reduction (Note 2) (22,985) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 35,811,089 Net realized gain on swap contracts (Note 1) 159,375 Net realized loss on foreign currency transactions (Note 1) (1,203,669) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 346,127 Net unrealized depreciation of investments during the year (12,030,663) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. High Yield Trust 55 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 8/31/13 Year ended 8/31/12 Operations: Net investment income $90,206,062 $95,270,886 Net realized gain (loss) on investments and foreign currency transactions 34,766,795 (1,921,965) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (11,684,536) 72,311,246 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (70,288,846) (79,446,561) Class B (1,115,428) (1,224,939) Class C (2,998,982) (2,886,813) Class M (1,218,277) (1,309,140) Class R (732,306) (658,116) Class Y (12,635,291) (10,766,199) Redemption fees (Note 1) 21,935 113,029 Increase (decrease) from capital share transactions (Note 4) (150,938,810) 120,955,448 Total increase (decrease) in net assets NET ASSETS Beginning of year 1,472,211,281 1,281,774,405 End of year (including undistributed net investment income of $10,591,900 and $10,736,928, respectively) The accompanying notes are an integral part of these financial statements. 56 High Yield Trust This page left blank intentionally. High Yield Trust 57 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees b reimbursements end of period value (%) c (in thousands) (%) d netassets (%) (%) Class A August 31, 2013 .49 .11 (.48) — — 1.02 6.11 51 August 31, 2012 .51 .38 (.52) — — 1.02 6.81 46 August 31, 2011 .56 (.03) (.54) — — e,f,g 1.00 7.15 72 August 31, 2010 .56 .70 (.54) — — h 1.04 i 7.67 i 71 August 31, 2009 .49 (.48) (.54) — — j,k 1.13 i 8.37 i 44 Class B August 31, 2013 .43 .11 (.42) — — 1.77 5.34 51 August 31, 2012 .45 .37 (.46) — — 1.77 6.08 46 August 31, 2011 .50 (.03) (.48) — — e,f,g 1.75 6.43 72 August 31, 2010 .50 .70 (.48) — — h 1.79 i 6.96 i 71 August 31, 2009 .45 (.47) (.50) — — j,k 1.88 i 7.75 i 44 Class C August 31, 2013 .42 .12 (.42) — — 1.77 5.36 51 August 31, 2012 .45 .36 (.46) — — 1.77 6.02 46 August 31, 2011 .49 (.02) (.48) — — e,f,g 1.75 6.39 72 August 31, 2010 .50 .69 (.49) — — h 1.79 i 6.92 i 71 August 31, 2009 .45 (.47) (.50) — — j,k 1.88 i 7.58 i 44 Class M August 31, 2013 .47 .11 (.46) — — 1.27 5.84 51 August 31, 2012 .49 .38 (.50) — — 1.27 6.56 46 August 31, 2011 .54 (.03) (.52) — — e,f,g 1.25 6.90 72 August 31, 2010 .54 .71 (.52) — — h 1.29 i 7.46 i 71 August 31, 2009 .47 (.48) (.53) — — j,k 1.38 i 8.03 i 44 Class R August 31, 2013 .46 .11 (.46) — — 1.27 5.83 51 August 31, 2012 .48 .37 (.50) — — 1.27 6.54 46 August 31, 2011 .52 (.04) (.52) — — e,f,g 1.25 6.86 72 August 31, 2010 .53 .69 (.53) — — h 1.29 i 7.36 i 71 August 31, 2009 .46 (.48) (.53) — — j,k 1.38 i 7.93 i 44 Class Y August 31, 2013 .49 .11 (.50) — — .77 6.30 51 August 31, 2012 .52 .37 (.54) — — .77 7.01 46 August 31, 2011 .57 (.04) (.56) — — e,f,g .75 7.41 72 August 31, 2010 .57 .69 (.56) — — h .79 i 7.80 i 71 August 31, 2009 .54 (.52) (.55) — — j,k .88 i 9.11 i 44 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 58 High Yield Trust High Yield Trust 59 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Zurich Capital Markets, Inc., which amounted to less than $0.01 per share outstanding on December 21, 2010. f Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Southwest Securities, which amounted to less than $0.01 per share outstanding on August 22, 2011. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding on March 30, 2010. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to August 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets August 31, 2010 0.01% August 31, 2009 0.04 j Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, LLC and Millennium International Management, LLC, which amounted to less than $0.01 per share outstanding on June 23, 2009. k Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to less than $0.01 per share outstanding on May 21, 2009. The accompanying notes are an integral part of these financial statements. 60 High Yield Trust Notes to financial statements 8/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2012 through August 31, 2013. Putnam High Yield Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek high current income. Capital growth is a secondary goal when consistent with achieving high current income. The fund invests mainly in bonds that are obligations of U.S. companies, are below investment-grade in quality (sometimes referred to as “junk bonds”), and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. Putnam Management typically uses to a significant extent derivatives, such as futures, options, warrants and swap contracts, for both hedging and non-hedging purposes. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A short-term trading fee of 1.00% may have applied to redemptions (including exchanges into another fund) of shares purchased before June 24, 2013 and held for 30 days or less. The short-term trading fee was accounted for as an addition to paid-in-capital. No short-term trading fee applies to shares purchased on or after June 24, 2013. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. High Yield Trust 61 Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on 62 High Yield Trust investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC credit default contracts to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities High Yield Trust 63 as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $283,823 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $220,779. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At August 31, 2013, the fund had a capital loss carryover of $270,572,594 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $14,070,646 N/A $14,070,646 August 31, 2014 2,600,677 N/A 2,600,677 August 31, 2015 20,028,690 N/A 20,028,690 August 31, 2016 96,252,247 N/A 96,252,247 August 31, 2017 137,620,334 N/A 137,620,334 August 31, 2018 64 High Yield Trust Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from foreign currency gains and losses, the expiration of capital loss carryover and interest on payment-in-kind securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $1,361,960 to decrease undistributed net investment income, $46,551,215 to decrease paid-in-capital and $47,913,175 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $49,507,982 Unrealized depreciation (31,526,107) Net unrealized appreciation 17,981,875 Undistributed ordinary income 10,556,134 Capital loss carryforward (270,572,594) Cost for federal income tax purposes $1,297,467,532 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.520% of the next $50 billion, 0.670% of the next $5 billion, 0.500% of the next $50 billion, 0.620% of the next $10 billion, 0.490% of the next $100 billion and 0.570% of the next $10 billion, 0.485% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. High Yield Trust 65 Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $1,713,923 ClassR 18,180 ClassB 31,024 ClassY 282,947 ClassC 82,819 Total ClassM 31,336 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $2,860 under the expense offset arrangements and by $20,125 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $960, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $2,935,625 ClassM 107,093 ClassB 212,197 ClassR 61,955 ClassC 566,722 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $105,443 and $1,574 from the sale of classA and classM shares, respectively, and received $6,218 and $2,892 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $1,138 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $719,491,030 and $784,595,289, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 66 High Yield Trust Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 8/31/13 Year ended 8/31/12 ClassA Shares Amount Shares Amount Shares sold 21,804,509 $173,313,922 34,603,070 $257,372,755 Shares issued in connection with reinvestment of distributions 7,204,465 57,377,940 8,041,510 60,004,281 29,008,974 230,691,862 42,644,580 317,377,036 Shares repurchased (49,147,241) (392,299,954) (37,764,464) (282,634,506) Net increase (decrease) Year ended 8/31/13 Year ended 8/31/12 ClassB Shares Amount Shares Amount Shares sold 709,108 $5,662,139 818,793 $6,136,475 Shares issued in connection with reinvestment of distributions 118,540 942,793 132,881 989,647 827,648 6,604,932 951,674 7,126,122 Shares repurchased (933,183) (7,446,631) (1,346,359) (10,015,198) Net decrease Year ended 8/31/13 Year ended 8/31/12 ClassC Shares Amount Shares Amount Shares sold 1,586,887 $12,542,989 3,427,730 $25,646,267 Shares issued in connection with reinvestment of distributions 319,592 2,524,873 293,914 2,180,852 1,906,479 15,067,862 3,721,644 27,827,119 Shares repurchased (2,873,548) (22,766,965) (1,764,456) (13,116,578) Net increase (decrease) Year ended 8/31/13 Year ended 8/31/12 ClassM Shares Amount Shares Amount Shares sold 446,065 $3,585,023 514,074 $3,867,375 Shares issued in connection with reinvestment of distributions 135,211 1,080,006 150,094 1,122,364 581,276 4,665,029 664,168 4,989,739 Shares repurchased (593,030) (4,774,557) (560,581) (4,187,525) Net increase (decrease) Year ended 8/31/13 Year ended 8/31/12 ClassR Shares Amount Shares Amount Shares sold 786,964 $6,179,658 731,567 $5,356,536 Shares issued in connection with reinvestment of distributions 89,692 700,640 81,688 598,532 876,656 6,880,298 813,255 5,955,068 Shares repurchased (673,713) (5,275,342) (567,904) (4,141,958) Net increase High Yield Trust 67 Year ended 8/31/13 Year ended 8/31/12 ClassY Shares Amount Shares Amount Shares sold 30,645,741 $240,677,450 21,442,542 $156,553,363 Shares issued in connection with reinvestment of distributions 1,486,648 11,637,988 933,782 6,879,275 32,132,389 252,315,438 22,376,324 163,432,638 Shares repurchased (30,026,585) (234,600,782) (12,490,355) (91,656,509) Net increase Note 5: Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $50,219,752 $223,549,707 $273,769,459 $45,389 $— Putnam Short Term Investment Fund* — 365,812,571 337,693,893 11,532 28,118,678 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. Note 8: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Forward currency contracts (contract amount) $32,700,000 Warrants (number of warrants) 710,000 OTC credit default swap contracts (notional) —* * For the reporting period, the transaction volume was minimal. 68 High Yield Trust The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $16,892 Payables $300,715 Investments, Receivables, Payables, Net assets — Net assets — Unrealized Unrealized Equity contracts appreciation 797,998 depreciation — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Swaps Total Credit contracts $— $159,375 $159,375 Foreign exchange contracts (1,262,368) — (1,262,368) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants contracts Total Foreign exchange contracts $— $350,298 $350,298 Equity contracts 270,242 — 270,242 Total Note 9: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. High Yield Trust 69 Federal tax information (Unaudited) The fund designated 1.28% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 1.44%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. 70 High Yield Trust About the Trustees Independent Trustees High Yield Trust 71 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of August 31, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 72 High Yield Trust Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. High Yield Trust 73 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds: George Putnam Balanced Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 74 High Yield Trust Absolute Return Putnam RetirementReady ® Funds — portfolios Absolute Return 100 Fund ® with automatically adjusting allocations to Absolute Return 300 Fund ® stocks, bonds, and money market instruments, Absolute Return 500 Fund ® becoming more conservative over time. Absolute Return 700 Fund ® RetirementReady 2055 Fund Global Sector RetirementReady 2050 Fund Global Consumer Fund RetirementReady 2045 Fund Global Energy Fund RetirementReady 2040 Fund Global Financials Fund RetirementReady 2035 Fund Global Health Care Fund RetirementReady 2030 Fund Global Industrials Fund RetirementReady 2025 Fund Global Natural Resources Fund RetirementReady 2020 Fund Global Sector Fund RetirementReady 2015 Fund Global Technology Fund Global Telecommunications Fund Putnam Retirement Income Lifestyle Global Utilities Fund Funds — portfolios with managed allocations to stocks, bonds, and money Asset Allocation market investments to generate Putnam Global Asset Allocation Funds — retirement income. portfolios with allocations to stocks, bonds, and money market instruments that are Retirement Income Fund Lifestyle 1 adjusted dynamically within specified ranges Retirement Income Fund Lifestyle 2 as market conditions change. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. High Yield Trust 75 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 76 High Yield Trust Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Investment Sub-Advisor Robert E. Patterson and Assistant Treasurer The Putnam Advisory George Putnam, III Company, LLC Robert L. Reynolds Susan G. Malloy One Post Office Square W. Thomas Stephens Vice President and Boston, MA 02109 Assistant Treasurer Officers Marketing Services Robert L. Reynolds James P. Pappas Putnam Retail Management President Vice President One Post Office Square Boston, MA 02109 Jonathan S. Horwitz Mark C. Trenchard Executive Vice President, Vice President and Custodian Principal Executive Officer, and BSA Compliance Officer State Street Bank Compliance Liaison and Trust Company Nancy E. Florek Steven D. Krichmar Vice President, Director of Legal Counsel Vice President and Proxy Voting and Corporate Ropes & Gray LLP Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Independent Registered Robert T. Burns Public Accounting Firm Vice President and KPMG LLP Chief Legal Officer This report is for the information of shareholders of Putnam High Yield Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees August 31, 2013	$77,467	$	$6,457	$ — August 31, 2012	$81,549	$	$6,300	$ — For the fiscal years ended August 31, 2013 and August 31, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $6,457 and $6,300 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
